Case 5:19-cv-00143-RWS-CMC Document 18 Filed 09/24/20 Page 1 of 7 PageID #: 198




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

  MARK CLIFTON BRADFORD,                            §
                                                    §
                                                    §   CIVIL ACTION NO. 5:19-CV-00143-RWS
                  Plaintiff,                        §
                                                    §
  v.                                                §
                                                    §
  NATHANIEL CHRISTOPHER                             §
  KUMMERFELD,                                       §
                                                    §
                  Defendant.                        §

                                                  ORDER

         Plaintiff Mark Bradford, proceeding pro se, filed this civil action purportedly under 28

  U.S.C. § 1331 challenging his conviction, for which he is no longer in custody. This Court referred

  the case to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the

  Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

  Magistrate Judges. The sole named Defendant is Assistant U.S. Attorney Nathaniel Kummerfeld.

         I.      Background

         In a complaint written largely in impenetrable jargon, Plaintiff appears to argue that his

  conviction is invalid because he is “a transient foreigner without legal domicile” and that he is

  thus outside the jurisdiction of all courts. He denies the existence of certain “corporations,”

  including the United States, the United States District Court for the Eastern District of Texas,

  Texarkana Division, THE STATE OF TEXAS [in all capital letters], MARK CLIFTON

  BRADFORD© [in all capital letters], and other corporation members who are aliens or who may

  be associated with claims against the Plaintiff’s natural body. His complaint is replete with

  references to the Uniform Commercial Code, and he also mentions the Accardi Doctrine, which
Case 5:19-cv-00143-RWS-CMC Document 18 Filed 09/24/20 Page 2 of 7 PageID #: 199




  he defines as the doctrine that a government agency must observe rules or procedures which it

  has established, and, when it fails to do so, its action cannot stand and the courts will strike it

  down.

          Because he is a “natural person,” Bradford argues that government entities lack jurisdiction

  over him. He termed his cause of action “a breach of fiduciary duty,” stating that he is challenging

  the “unlawful acts of jurisdictional enforcement and due process violations” by Kummerfeld in

  Plaintiff’s criminal case. He claims that Kummerfeld must provide documented evidence of

  jurisdiction or a law that can supersede a holder in due course priority claim and demands the

  “certificate of statutes from the Supreme Court” giving power to enforce any such laws.

          The United States filed a motion to dismiss, construing the lawsuit as a claim for breach

  of fiduciary duty under the Federal Tort Claims Act and seeking dismissal for failure to exhaust

  administrative remedies and failure to state a claim. Plaintiff filed a response stating that, as a

  transient foreigner without legal domicile, he is exempted from the jurisdiction of the courts. He

  argued that his lawsuit is not brought under the Federal Tort Claims Act but is a “jurisdictional

  complaint” under 28 U.S.C. §1331, indicating that he does not believe that the court had jurisdiction

  over the persons or the subject matter in his criminal case, Case No. 5:12-cr-11. 1

          II.      The Report of the Magistrate Judge

          After reviewing the pleadings, the Magistrate Judge issued a Report recommending that

  the lawsuit be dismissed. Docket No. 14. The Magistrate Judge observed that the proper means

  for seeking relief from a conviction after completing the sentence is through a writ of error coram

  nobis, but Plaintiff’s allegations wholly fail to set out any basis for coram nobis relief. His claim

  that the courts lack jurisdiction over him because he is a “stateless person” lacks merit because


  1
   In his criminal case, Plaintiff pleaded guilty to one count of wire fraud and received a 34- month sentence on
  November 16, 2012.


                                                   Page 2 of 7
Case 5:19-cv-00143-RWS-CMC Document 18 Filed 09/24/20 Page 3 of 7 PageID #: 200




  even if he were a “stateless person,” the Court nonetheless has jurisdiction because he committed

  an offense under United States law.

         The Magistrate Judge also concluded that Plaintiff did not state a claim against

  Kummerfeld for breach of fiduciary duty because he has not shown that prosecutors and

  defendants have a fiduciary relationship or that the prosecutor owed him any fiduciary duties. The

  Magistrate Judge stated that the Uniform Commercial Code has no bearing on this case and cannot

  serve to set aside Plaintiff’s criminal conviction. Plaintiff’s complaint indicates that he considers

  himself a “sovereign citizen.” Such a claim has been rejected by the courts, and the Magistrate

  Judge stated that Plaintiff’s claims fail for the same reason.

         III.    Plaintiff’s Objections

         In his objections, Plaintiff describes himself as “a state citizen and inhabitant of Cass County,

  Texas,” but nonetheless asserts that he is a “transient foreigner without legal domicile” as defined

  in 28 U.S.C. § 1332 and 4 U.S.C. § 110(d). He argues that all stateless persons are not subject to

  the jurisdiction of the federal courts because they are domiciled outside of the general jurisdiction

  of the federal government.

         Plaintiff claims that, when Kummerfeld took on the role of plaintiff, presumably in

  Plaintiff’s criminal case, and asserted that the trial court had jurisdiction, he waived his sovereign

  immunity and gave permission to be sued for the claims presented against him. He claims that,

  once a party denies that a court has subject matter or personal jurisdiction, it becomes the burden

  of the party asserting jurisdiction to provide evidence establishing jurisdiction. Without such

  evidence, Plaintiff argues, the judgment in his criminal case was void from the beginning. He

  contends that Kummerfeld “acted as witness, victim, authorized representative, and counsel” in

  the criminal case, and thereby waived all forms of immunity.




                                               Page 3 of 7
Case 5:19-cv-00143-RWS-CMC Document 18 Filed 09/24/20 Page 4 of 7 PageID #: 201




            Plaintiff next argues that he is challenging the subject matter jurisdiction of the district

  court in his criminal case, which he can do at any time. He contends that the plea agreement

  which he entered did not waive his right to challenge either subject matter jurisdiction or personal

  jurisdiction, and he claims that he was never given the opportunity to challenge the court’s subject

  matter jurisdiction. He states that he has rescinded his signature on all documents in his criminal

  case and argues he need not pursue a writ of coram nobis because, without proof of jurisdiction, the

  judgment in his criminal case is void.

            Next, Plaintiff asserts that he was not charged with violating “a United States law written

  in the Constitution of the United States” but rather a “corporate federal statute codified in the

  United States Code Annotated.” If he did violate a federal law, he contends, Kummerfeld has not

  produced “the certificate of statute filed with the United States Supreme Court which would give

  the court or any public official the powers to enforce said statute of law.” He says that there has

  been no evidence to support the claim that he is not a stateless person or transient foreigner but

  that he has provided evidence in the form of a “commercial registered uniform financing

  statement which was never disputed and is recorded with the State of Arkansas’ Secretary of

  State’s UCC Division.” In this regard, Plaintiff asserts that he has never been a lawful signatory of

  the state or federal constitutions and therefore never voluntarily forfeited his rights or jurisdiction

  to the United States. He says the “CORPORATE MARK CLIFTON BRADFORD” (capitalized by

  plaintiff), identified as the defendant in cause no. 5:12cr11, does not legally exist and is a fictitious

  entity.

            Plaintiff argues that there has been no evidence that he was contractually obligated to

  abide by the law which he allegedly violated. He appears to assert that Kummerfeld “orchestrated

  acceptance of monetary funds for the State of Texas in the form of penal bonds” on top of pursuing




                                                Page 4 of 7
Case 5:19-cv-00143-RWS-CMC Document 18 Filed 09/24/20 Page 5 of 7 PageID #: 202




  Plaintiff’s incarceration, indicated that “the State of Texas has a personal interest in the case.” He

  denies that he is a “sovereign citizen,” instead characterizing himself as a “private secured party

  creditor that has no contracts with the CORPORATE STATE OR FEDERAL government of the

  UNITED STATES OF AMERICA in its CORPORATE UNIONIZED FORM.” He says that he

  is not above the law of the land as written in the Constitution and will accept punishment handed

  down by a court of competent jurisdiction if such jurisdiction is proven in the official record with

  documented evidence attached.

          IV.     Discussion

          The indictment in criminal case no. 5:11-c-r12 alleged that Bradford lived in Bowie

  County, meaning that he was not “a transient foreigner without legal domicile” but in fact had his

  domicile within the territorial jurisdiction of the United States District Court for the Eastern

  District of Texas. The indictment further alleged that Bradford violated 18 U.S.C. § 1343, a

  federal criminal statute. Federal district courts have original jurisdiction over all offenses against

  the United States, and to invoke this subject matter jurisdiction, the indictment need only charge

  the defendant with an offense against the United States in language similar to that used by the

  relevant statute. United States v. Scruggs, 714 F.3d 258, 262 (5th Cir. 2013). The indictment in

  Plaintiff’s case properly invoked both subject matter jurisdiction and personal jurisdiction.

  Plaintiff’s objection in this regard is without merit.

          Although Plaintiff filed a number of documents in his criminal case, including copies of

  UCC filings, the purported creation of a trust, a “discharged birth certificate,” and a statement

  declaring that he is a “flesh and blood man” and is therefore “above the corporate government

  called Texas/UNITED STATES OF AMERICA operating in a de facto bankruptcy

  capacity/status,” none of these documents have any legal effect with regard to the validity of his




                                                Page 5 of 7
Case 5:19-cv-00143-RWS-CMC Document 18 Filed 09/24/20 Page 6 of 7 PageID #: 203




  conviction. See, e.g., United States v. Mitchell, 405 F.Supp.2d 602, 603–04 (D. Md. 2005) (finding

  it “unfathomable” that a provision of the Uniform Commercial Code could have any relevance in

  a criminal proceeding); Santos v. Texas, Civil Action No. 6:18-cv-276, 2018 U.S. Dist. LEXIS

  223592 (E.D. Tex. Sept. 12, 2018), report and recommendation adopted 2019 U.S. Dist. LEXIS

  52245 (E.D. Tex. March 12, 2019) (find that a claim of exemption from prosecution based on the

  Uniform Commercial Code was frivolous).

         The spelling of Plaintiff’s name in all capital letters and his purported rescission of his

  signature on the plea agreement, coming years after his conviction became final, likewise are of no

  legal effect. See, e.g., Greathouse v. U.S., Civil Action No. 9:09-cv-36, 2009 U.S. Dist. LEXIS

  96971 (E.D. Tex. Oct. 20, 2009); Jaeger v. Dubuque County, 880 F.Supp. 640, 643 (N.D. Iowa

  1995) (rejecting claim that spelling a name in all capital letters changes the status of an individual

  or creates a “corporate person.”). Plaintiff has not shown any valid legal basis for his claims and

  his objections are without merit.

         V. Conclusion

         The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s

  proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. §636(b)(1)

  (district judge shall “make a de novo determination of those portions of the report or specified

  proposed findings or recommendations to which objection is made.”) Upon such de novo review,

  the Court has determined the Report of the Magistrate Judge is correct and the Plaintiff’s objections

  are without merit. It is accordingly

         ORDERED that the Plaintiff’s objections are OVERRULED and the Report of the

  Magistrate Judge (Docket No. 14) is ADOPTED as the opinion of the District Court. It is further

         ORDERED that the Defendant’s motion to dismiss (Docket No. 7) is GRANTED. The




                                               Page 6 of 7
Case 5:19-cv-00143-RWS-CMC Document 18 Filed 09/24/20 Page 7 of 7 PageID #: 204




  above-styled civil action is DISMISSED WITH PREJUDICE for failure to state a claim upon

  which relief may be granted. It is further

         ORDERED that all of claims for relief are DENIED-AS-MOOT.


          So ORDERED and SIGNED this 24th day of September, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 7 of 7
